DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 29 October 2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “periodically” in claim 8 is a relative term which renders the claim indefinite. The term “periodically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not understood what the term “periodically” is intended to convey with respect to the transfer of the first or second bit to the to the second memory happens just on occasion, or at regular intervals such as when the first memory determines that the event counter has been incremented to the maximum number of counts.  It is the latter interpretation applied to the claims for examination, wherein each time the counter reaches maximum and the bit is transferred is being considered to comprise the periodic basis which is claimed.
Claim 8 recites the limitation "second bit" in line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 8 depends, does not recite transferring a second bit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gara et al. (US Publication no. 2008/0046700) in view of Higgins et al. (US Publication no. 2017/0281033).
In regard to claims 1 and 11, Gara et al. is directed to a system and method for improving the performance of counters for recording certain events in a processor based system that tracks a large number of events simultaneously (para 3, 12, and 21).  The system and techniques of Gara et al. enable counting a large number of events by preventing overflowing and wrapping around of counters during an application (para 10).  Gara et al. disclose: a first logic circuit configured to generate event data based on an event occurrence (para 70, figure 2, multiplexers 110); a first hardware event counter (120) configured to be incremented if specific event data are generated by the first logic circuit (para 70); a first memory (130) to set and store a first bit if the first hardware event counter is incremented to a first maximum number of counts (para 71; when block 120 reaches it maximum, its value rolls over to zero, and the a bit is transferred known as the “roll over bit” to block 130 and the counter continues to track performance); a second memory (140) communicating with the first memory (130) (para 72, the most significant bits of the counter are stored in memory 140); and a first RAM counter (150) controlled by control unit (160) to increment the RAM counter if said first bit is transferred to the second memory unit (140) (para 77; the control unit 160 causes RAM memory 140 to increment if the “roll over bit” is set, wherein the roll over bit is considered to indicate that a bit was transferred).	Gara et al. is considered to substantially describe the invention as claimed, however does not teach the application to a leadless pacemaker.  Higgins et al. demonstrates that it’s conventional in the pacemaker art, including leadless pacemakers, to have an event counter to detect cardiac arrhythmia episodes such as atrial fibrillation (AF) (para 84, 119-122).  Specifically, Higgins et al. incorporates an AF counter for counting the occurrence of AF in a patient.  (Incorporated herein by reference is Markowitz et al. US Patent no. 5,088,488 providing further evidence to the use of event counters within pacemaker circuitry as useful for tracking the occurrence of event markers triggered in response to the sensing of natural heart activity, col 1 line 44 – col 2 line 33).
It is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Gara et al. to be implemented in a pacemaker, particularly a leadless pacemaker, since event counters are known to provide useful diagnostic tools in a pacemaker environment.  The modification would comprise the application of the known technique of Gara et al. to the known device of Higgens et al. to yield a useful improvement.  The improvement would leverage the ability of Gara et al. to count and track a large number of events (such as various arrhythmia) simultaneously in a compact area having low power such as in a leadless pacemaker (Gara et al. para 11).	In regard to claims 2 and 12, Gara et al. includes an array of discrete counters and memory contained in blocks 110, 120, 130, and 140.  The plurality of elements is considered to satisfy the requirements for the additional second elements recited, thereby enabling simultaneous tracking of a large number of events.  Additionally, the limitations recited in the claim are duplicates of the elements found in the base claim.  Merely adding additional, duplicate elements of the same structure and function has been held by the reviewing courts as obvious to one of ordinary skill.
In regard to claim 3-5 and 13-15, figure 2 is considered to depict the counters tracking bits as zeros and ones, which is considered to be binary and is considered to be recognized by one of ordinary skill in the art as the primary language and counting based for digital logic and computing systems.  Therefore representing counted events in a binary base is considered to have been obvious to one of ordinary skill in the from its well known conventionality.  The other describable representations are considered to comprise incrementations of the binary base as each event is counted.  The situation where a describable event includes a binary value and metric value is considered to comprise a variation for numerical counting, and thus constitutes use of a suitable alternative equivalent based on choice.
In regard to claim 6, Gara et al. includes timers and time of day clocks to generate clock data (para 124-125).  Additionally, Higgins et al. uses a timer for similar purposes (para 102-103).
In regard to claim 8, each time the event counter of Gara et al. reaches maximum, a bit is transferred as the “roll over bit” to memory 130.  Since the counter must be full before transfer, the transfer is considered to be done on the periodic basis that the counter is full.	In regard to claim 9, figure 2 of Gara et al. is considered to depict the registers of the counters and memory of blocks 120 and 130 are mapped to registers of memory 140 based on the counter address (para 26 and 81).
In regard to claim 10, the memory of Gara et al. may be composed of registers and latches (para 21, 22, 111, 125, and 129).  Gara et al. does not teach a tristate latch, however the present disclosure lacks a critical teaching pertaining to why this particular latch has been selected, and is therefore considered to comprise a choice in design by the one of ordinary skill in the art selected from known integrated circuit components.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gara et al. (US Publication no. 2008/0046700) in view of Higgins et al. (US Publication no. 2017/0281033), further in view of Mirowski (WO 82/02836).
In regard to claim 7, Gara et al. in view of Higgins et al. is considered to substantially suggest the invention as claimed, however does not teach that he first memory is a double-buffered memory.  Mirowski describes an implantable pacemaker/defibrillator with a memory that is preferably a double-buffered memory (page 31 lines 25-35).  A double buffered memory provides the benefit of allowing parameters stored within the memory to remain stable while updating procedures in the processors based system are taking place.  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to use a double buffered memory as one of the memories in the system of Gara et al. in order to efficiently manage and protect data during device operations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 June 2022